DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ERCELY WAYNE COLEMAN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-782

                          [November 9, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 90-5417 CF10A.

  Benedict P. Kuehne, Michael T. Davis and Susan Dmitrovsky of Kuehne
Davis Law, P.A., Miami, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.